          Case 1:20-cv-04786-JGK Document 9 Filed 02/17/21 Page 1 of 1
                           CHRISTOPHER J. BOWES, ESQ.
                                    54 Cobblestone Drive
                                    Shoreham, NY 11786
                                       Tel (212) 979-7575
                                       Fax (631) 929-1700


                                                            February 16, 2021

Via ECF
Hon. John G. Koeltl
United States Magistrate Judge
500 Pearl Street
New York, New York 10007
                                                     Re:    Hennelly v. Saul
                                                            20 Civ. 4786 (JGK)

Dear Judge Koeltl:

       I am writing to request an extension of time to file plaintiff's Motion for Judgment on the
Pleadings and Memorandum of Law in Support thereof. Plaintiff’s papers are due to be filed
today. This is plaintiff's first request for an extension of time.

        Due to an inordinately busy work schedule coupled with the inherent difficulties of
working remotely with my assistant, I am experiencing some slowdown in my productivity. With
the consent of Ms. Baird, I respectfully request that the Court approve the following revised
briefing schedule:

March 18, 2021        Plaintiff's Motion for Judgment on the Pleadings
May 17, 2021          Defendant's Cross-Motion
June 1, 2021          Plaintiff's Reply Brief
June 15, 2021         Defendant's Reply Brief

       Thank you for you for Your Honor’s attention to this matter.

                                                            Respectfully submitted,

                                                            /s/ Christopher J. Bowes
                                                            Christopher J. Bowes
                                                            Attorney for Plaintiff

cc:    AUSA Susan D. Baird
       86 Chambers Street, 3rd Floor
       New York, New York 10007
                                         The time for the plaintiff’s motion adjourned until March 19,
                                         2021. The defendant’s cross motion due April 23, 2021. The
                                         plaintiff’s reply due May 14. The defedant’s reply due May 28,
                                         2021.
                                         SO ORDERED
                                                                /s/ John G. Koeltl
                                         February 17, 2021          John G. Koeltl
                                         New York, NY                  U.S.D.J.
